Citation Nr: 0912841	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2004, which granted service connection for 
tinnitus, rated 10 percent disabling, and for hearing loss of 
the left ear, rated noncompensably disabling, and denied 
service connection for hearing loss of the right ear.  The 
Veteran appealed the grant of a noncompensable rating.  

The December 2004 rating decision stated that service 
connection for hearing loss of the right ear was denied as 
there was no record of the Veteran's having been treated for 
hearing loss in the right ear during service and the VA 
examination did not show a hearing loss that warranted 
service connection.  In this regard, impaired hearing will be 
considered a disability for VA purposes when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels or more; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  None of the hearing 
evaluations of record show that the Veteran's hearing in the 
right ear meets any of these criteria.  Absent the current 
existence of a claimed condition, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

However, regarding the statement that there was no record of 
the Veteran's having been treated for hearing loss in the 
right ear during service, service connection for hearing loss 
may be granted where there is (1) credible evidence of 
acoustic trauma due to significant noise exposure in service, 
(2) post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this case, the Veteran's separation examination 
did not include an audiogram.  The Veteran was, however, 
awarded the Combat Action Ribbon; as such, the combat 
provisions of 38 U.S.C.A. § 1154(b) are for application.  He 
submitted a detailed statement of the circumstances under 
which he had noise exposure and acoustic trauma in service, 
in combat conditions.  Moreover, the examiner in October 2004 
concluded that the Veteran's hearing loss was due to in-
service noise exposure.  In view of the foregoing the Veteran 
is encouraged to file an application to reopen his claim for 
service connection for hearing loss in the right ear if the 
hearing in that ear should worsen.   


FINDING OF FACT

The veteran's defective hearing in the left ear is manifested 
by an average pure tone threshold level at the frequencies of 
1000, 2000, 3000, and 4000 hertz of 53.75 decibels, with 
speech recognition of 94 percent, and the schedular criteria 
are adequate.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in October 2004, prior to the initial 
adjudication of the claim for service connection for hearing 
loss, the RO advised the claimant of the information 
necessary to substantiate the claim for service connection, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  He was notified of 
the service incurrence, current disability, and nexus 
elements of a service connection claim.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate the various elements of his service 
connection claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Once service connection has been granted, and an effective 
date and rating assigned, the claim has been substantiated, 
and VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In 
this case, the veteran's claim was granted, and a disability 
rating and effective date assigned, in a December 2004 
decision of the RO.  Nevertheless, in March 2006, he was 
furnished a letter in which the RO advised the claimant of 
the information considered in assigning a specific rating, as 
well as information regarding effective dates.  In April 2006 
he was informed of the evidence necessary to substantiate the 
claim for a higher rating, of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and of information regarding ratings and effective 
dates.  Issuance of this notice was not, however, legally 
required as VA's duty to notify was discharged following the 
award of service connection.  Further, the notice 
requirements enumerated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) do not apply to initial rating claims.   

With respect to the duty to assist, the veteran's service 
treatment records as well as identified VA and private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was afforded VA examinations in 
October 2004 and November 2006.  He has not identified any 
medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Compensable Rating for Hearing Loss of the left ear

The veteran contends that his service-connected left ear 
hearing loss warrants a compensable rating.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I through numeric level XI.  38 C.F.R. 
§ 4.85. 

As noted above, service connection for hearing loss of the 
right ear was denied because the evidence did not show a 
current hearing loss warranted service connection in the 
right ear.  In this regard, impaired hearing will be 
considered a disability for VA purposes when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels or more; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  None of the hearing 
evaluations of record show that the Veteran's hearing in the 
right ear meets any of these criteria.  Therefore, only the 
left ear hearing loss is service-connected.

On a VA authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
55
60
60
53.75

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

A July 2005 audiological evaluation by L. Hegg, Clinical 
Audiologist, was received.  The examiner noted a mild sloping 
to severe sensorineural hearing loss in the left ear.  An 
accompanying schematic diagram of the pure tone findings 
appears to be slightly worse but discrimination was 100 
percent.  

On a VA authorized audiological evaluation in November 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
35
55
65
60
53.75

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  

When a veteran is only service connected for hearing loss in 
one ear, the nonservice-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  

Applying the findings to Table VI results in a numeric 
designation of I in the left ear; the right ear has a numeric 
designation of I as it is non-service-connected; and in 
combination, when the findings are applied to Table VII, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.85, 
Code 6100.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, all four frequencies 
must have puretone threshold of 55 decibels or more, or the 
threshold at 1000 hertz must be 30 decibels or less, while 
the threshold at 2000 decibels must be 70 decibels or more.  
38 C.F.R. § 4.86.  In other situations, where the VA examiner 
certifies that the use of speech discrimination tests is not 
appropriate, because of situations such as inconsistent where 
speech discrimination tests or language difficulties, Table 
VIa may be used to evaluate the hearing loss, based solely on 
puretone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  However, 
there has been no such certification, and the puretone 
thresholds do not meet the criteria for rating based on 
exceptional patterns of hearing impairment.  Moreover, under 
Table VIa, the Veteran's hearing impairment would equate to 
numeric designation III, which would still warrant a 
noncompensable rating. 

The veteran has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe his hearing impairment, and, consequently, the 
question of an extraschedular evaluation is not raised.  See 
Barringer v. Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 
2008); Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, 
there is no evidence suggesting that the criteria for a 
compensable rating were shown for any identifiable time 
period since the effective date of service connection; thus 
"staged ratings" are not applicable.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

The preponderance of the evidence is against the claim for a 
compensable rating for left ear hearing loss, throughout the 
appeal period.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


